DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2019-09-20 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 5, 7, 9, 11, 15, 17, 19 and 2-8, 10, 12-18, 20
in case that
The claim(s) recites phrases that are directed to indefinite language (e.g., “for example,” “or the like,” “such as,” or “maybe”) because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Particularly the phrasing is not setting forth a condition but rather is a phrase that is hedging (e.g., “let’s take her to the hospital in case that her condition worsens.)
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Examiner recommends using “in response to determining…[insert condition here]”

Claim(s) 4, 14
wherein the PDCCH is monitored based on an assumption of a transmission configuration information (TCI) state related to the CORESET corresponding to the first control resource.
Due to the run-on sentence nature of the limitation, it is unclear as to how to the limitation should be interpreted. Particularly in that the phrasing after “based on an assumption of” doesn’t really convey a condition but rather a noun (e.g., “based on an assumption of a house”)

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over Takeda_062 (US20200163062)

Claim(s) 1, 11
Takeda_062 teaches
receiving a control message including configuration information of a first control resource set (CORESET) and configuration information of a second CORESET;  The base station includes a control section that controls a configuration of a control resource set to the user terminal. For example, the base station configures the UE with the three control resource sets of FIG. 3B, which implicitly teaches sending the configuration information to the UE. <FIG(s). 3A, 3B; para. 0050, 0056, 0059>.
	determining whether a first monitoring occasion of the first CORESET and a second monitoring occasion of the second CORESET overlap each other; and  CORESETS #1 to #3 are determined to have monitoring occasions that overlap (e.g., slots S1 and S13 in FIG. 3)  <FIG(s). 3, 5; para. 0089-0091>.
	in case that the first monitoring occasion overlaps the second monitoring occasion, monitoring a physical downlink control channel (PDCCH) in a CORESET corresponding to a first control resource among the first CORESET and the second CORESET.  A control resource set whose downlink control channel candidates of a PDCCH need to be monitored may be controlled so as to be selected based on an index of the control resource set. The UE can select the control resource corresponding to a smaller index among the overlapping CORESETS. <FIG(s). 3, 5; para. 0028-0029, 0047, 0089-0091>.
With regards to apparatus claim 11, Takeda_062 teaches disclosed embodiments carried out by a user terminal includes a processor and transceiver (FIGS. 10-11).

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of SEO_569 (US20200045569)
Claim(s) 2, 12
Takeda_062 does not explicitly teach
wherein the first control resource corresponds to a CORESET having a lowest index among CORESETs related to a common search space (CSS) set.
However in a similar endeavor, SEO_569 teaches
	wherein the first control resource corresponds to a CORESET having a lowest index among CORESETs related to a common search space (CSS) set. Selecting, among the plurality of CORESETs, a CORESET that corresponds to a CSS having a lowest index, from a cell that has a smallest cell index and that contains the CSS with CORESETS that overlap. <para. 0006, 0008, 0187-0190>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 with the embodiment(s) disclosed by SEO_569. One of ordinary skill in the art would have been motivated to make this modification in order to enable improved techniques for monitoring control signals of a terminal in a wireless communication system. See Background, para. 0004-0005.
Claim(s) 3, 13
Takeda_062 does not explicitly teach
wherein quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D.
However in a similar endeavor, SEO_569 teaches
	wherein quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D. Overlapping CORESETs can be type D QCL <para. 0280-0281>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 with the embodiment(s) disclosed by SEO_569. One of ordinary skill in the art would have been motivated to make this modification in order to enable improved techniques for monitoring control signals of a terminal in a wireless communication system. See Background, para. 0004-0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of Liou_637 (US20190297637)
Claim(s) 4, 14
Takeda_062 does not explicitly teach
wherein the PDCCH is monitored based on an assumption of a transmission configuration information (TCI) state related to the CORESET corresponding to the first control resource.
However in a similar endeavor, Liou_637 teaches
	wherein the PDCCH is monitored based on an assumption of a transmission configuration information (TCI) state related to the CORESET corresponding to the first control resource. The UE assumes that the TCI state for the first PDSCH is identical to a TCI state applied for receiving a reference CORESET before the UE successfully decodes the first PDCCH;  <para. 0343, 0353, 0368>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 with the embodiment(s) disclosed by Liou_637. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods and apparatuses for downlink data buffering considering cross carrier scheduling in a wireless communication system are disclosed herein. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of Nogami_124 (US20190150124)
Claim(s) 5, 15
Takeda_062 does not explicitly teach
wherein, in case that a symbol corresponding to the first monitoring occasion is equal to at least one symbol corresponding to the second monitoring occasion, determining that the first monitoring occasion overlaps the second monitoring occasion.
However in a similar endeavor, Nogami_124 teaches
	wherein, in case that a symbol corresponding to the first monitoring occasion is equal to at least one symbol corresponding to the second monitoring occasion, determining that the first monitoring occasion overlaps the second monitoring occasion. if the CORESET duration is more than 1 OFDM symbol and at least if any of two adjacent bits of the CORESET-monitor-DCI-symbolPattern are set to "1", PDCCH monitoring occasions starting with OFDM symbols indicated by those two bits partially overlap.  <para. 0150>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 with the embodiment(s) disclosed by Nogami_124. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems and methods that improve communication flexibility and/or efficiency may be beneficial. See Background, para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of Gong_467 (US20200154467), and further view of Takeda_762 (US20200344762)
Claim(s) 6, 16
Takeda_062 does not explicitly teach
receiving search space configuration information, wherein the CORESET corresponding to the first control resource is determined based on a CORESET index, a search space type, and radio network temporary identifier (RNTI) information included in the search space configuration information.
However in a similar endeavor, Gong_467 teaches
receiving search space configuration information, wherein the CORESET corresponding to the first control resource is determined based on 
a CORESET index, CORESET index is used to identify particular coreset from CORESET information <para. 0068>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 with the embodiment(s) disclosed by Gong_467. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved monitoring techniques to save battery life of the UE. See para. 0005.
However in a similar endeavor, Takeda_762 teaches
receiving search space configuration information, wherein the CORESET corresponding to the first control resource is determined based on 
a search space type, and  UE can identify the type of search space of a CORSET to which the configured search space IE corresponds, based on search space information.  <FIG(s). 3; para. 0071-0086; Abstract>.
radio network temporary identifier (RNTI) information included in the search space configuration information. RNTI is used to determine a CORSET to monitor based on search space configuration <FIG(s). 4; para. 0091-0100; Abstract, Claim 2>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 and Gong_467 with the embodiment(s) disclosed by Takeda_762. One of ordinary skill in the art would have been motivated to make this modification in order to appropriately associate a search space with a CORESET. See para. 0011.
Claim(s) 9, 19
Takeda_062 teaches
transmitting a control message including configuration information of a first control resource set (CORESET) and configuration information of a second CORESET; and The base station includes a control section that controls a configuration of a control resource set to the user terminal. For example, the base station configures the UE with the three control resource sets of FIG. 3B, which implicitly teaches sending the configuration information to the UE. <FIG(s). 3A, 3B; para. 0050, 0056, 0059>.
	wherein, in case that a first monitoring occasion of the first CORESET overlaps a second monitoring occasion of the second CORESET, a physical downlink control channel (PDCCH) is monitored in a CORESET corresponding to a first control resource among the first CORESET and the second CORESET. CORESETS #1 to #3 are determined to have monitoring occasions that overlap (e.g., slots S1 and S13 in FIG. 3) <FIG(s). 3, 5; para. 0089-0091>. A control resource set whose downlink control channel candidates of a PDCCH need to be monitored may be controlled so as to be selected based on an index of the control resource set. The UE can select the control resource corresponding to a smaller index among the overlapping CORESETS. <FIG(s). 3, 5; para. 0028-0029, 0047, 0089-0091>.
Takeda_062 does not explicitly teach
	transmitting search space configuration information comprising 
a CORESET index, 
a search space type, and 
radio network temporary identifier (RNTI) information, 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 with the embodiment(s) disclosed by Gong_467. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved monitoring techniques to save battery life of the UE. See para. 0005.
However in a similar endeavor, Gong_467 teaches
	transmitting search space configuration information comprising a CORESET index, CORESET index is used to identify particular coreset from CORESET information <para. 0068>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 with the embodiment(s) disclosed by Gong_467. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved monitoring techniques to save battery life of the UE. See para. 0005.
However in a similar endeavor, Takeda_762 teaches
transmitting search space configuration information comprising
a search space type, and  UE can identify the type of search space of a CORSET to which the configured search space IE corresponds, based on transmitted search space information.  <FIG(s). 3; para. 0071-0086; Abstract>.
radio network temporary identifier (RNTI) information included in the search space configuration information. RNTI is used to determine a CORSET to monitor based on transmitted search space configuration <FIG(s). 4; para. 0091-0100; Abstract, Claim 2>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 and Gong_467 with the embodiment(s) disclosed by Takeda_762. One of ordinary skill in the art would have been motivated to make this modification in order to appropriately associate a search space with a CORESET. See para. 0011.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of MOON_428 (US20200221428), and further view of He_164 (US20190223164)
Claim(s) 7, 17
Takeda_062 does not explicitly teach
wherein, in case that the terminal monitors only downlink control information (DCI) for unicast transmission in the CORESET corresponding to the first control resource, the PDCCH is monitored in a CORESET corresponding to a second control resource, and 
	wherein the second control resource corresponds to a CORESET having a lowest index among CORESETs related to a user equipment (UE)-specific search space (USS).
However in a similar endeavor, MOON_428 teaches
	wherein, in case that the terminal monitors only downlink control information (DCI) for unicast transmission in the CORESET corresponding to the first control resource, the PDCCH is monitored in a CORESET corresponding to a second control resource, and  The terminal succeeds in receiving a plurality of DCIs in the first CORESET, the terminal may monitor the PDCCH candidate of the second CORESET, which are associated with each successfully received PDCCH candidate. Monitoring can be limited to a specific DCI and unicast transmission. Accordingly, it is implicitly taught that the first CORESET can be limited to DCI for unicast transmission. <FIG(s). 10; para. 0131-0132>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 with the embodiment(s) disclosed by MOON_428. One of ordinary skill in the art would have been motivated to make this modification in order to enable downlink control channel improvements in the multi-beam-based mobile communication system, and wherein burden of blind decoding on the downlink control channel at the terminal can be reduced. See para. 0026.
However in a similar endeavor, He_164 teaches
	wherein the second control resource corresponds to a CORESET having a lowest index among CORESETs related to a user equipment (UE)-specific search space (USS). PDCCH monitoring candidates corresponding to CORESETs can be prioritizes according to lowest index and each CORESET can correspond to either a search space type of CSS or USS. Accordingly implicitly taught is a scenario where a candidate can have the lowest incase and be USS <para. 0124-0125>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062 and MOON_428 with the embodiment(s) disclosed by He_164. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques to mitigate against scenarios in which a maximum number of blind decoding attempts and number of control channel elements (CCEs) for channel estimation in a UE can be limited. See para. 0006.
With regards to apparatus claim 19, Takeda_062 teaches the embodiments carried out by a base station having a control section and transmitting section (FIGS 9 and 10).

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of MOON_428 (US20200221428), in view of He_164 (US20190223164), and further view of Huang_142 (US20190150142)
Claim(s) 8, 18
Takeda_062 does not explicitly teach
wherein the second control resource corresponds to a CORESET for monitoring DCI of an ultra reliability low latency communication (URLLC).
However in a similar endeavor, Huang_142 teaches
	wherein the second control resource corresponds to a CORESET for monitoring DCI of an ultra reliability low latency communication (URLLC). CORESET can corresponds to monitoring DCI for URLLC services <para. 0109, 0268>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062, MOON_428 and He_164 with the embodiment(s) disclosed by Huang_142. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques compatible with new radio technology for the next generation (e.g., 5G). See Background.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of MOON_428 (US20200221428), in view of He_164 (US20190223164), and further view of Cheng_758 (US20190394758)
Claim(s) 8, 18
Takeda_062 does not explicitly teach
wherein the second control resource corresponds to a CORESET for monitoring DCI of an ultra reliability low latency communication (URLLC).
However in a similar endeavor, Cheng_758 teaches
	wherein the second control resource corresponds to a CORESET for monitoring DCI of an ultra reliability low latency communication (URLLC). UE monitors space related to a CORESET for DCI for URLLC services. <para. 0081-0084>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062, MOON_428 and He_164 with the embodiment(s) disclosed by Cheng_758. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods, apparatuses, and computer-readable media for handling eMBB and URLLC simultaneous transmissions. See Background and para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda_062 (US20200163062) in view of Gong_467 (US20200154467), in view of Takeda_762 (US20200344762), and further view of SEO_569 (US20200045569)
Claim(s) 10, 20
Takeda_062 does not explicitly teach
wherein the first control resource corresponds to a CORESET having a lowest index among CORESETs related to a common search space (CSS) set, and 
quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D.
However in a similar endeavor, SEO_569 teaches
wherein the first control resource corresponds to a CORESET having a lowest index among CORESETs related to a common search space (CSS) set, and Selecting, among the plurality of CORESETs, a CORESET that corresponds to a CSS having a lowest index, from a cell that has a smallest cell index and that contains the CSS with CORESETS that overlap. <para. 0006, 0008, 0187-0190>.
quasi co-location (QCL) types of the first CORESET and the second CORESET are a QCL type D. Overlapping CORESETs can be type D QCL <para. 0280-0281>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Takeda_062, Gong_467 and Takeda_762 with the embodiment(s) disclosed by SEO_569. One of ordinary skill in the art would have been motivated to make this modification in order to enable improved techniques for monitoring control signals of a terminal in a wireless communication system. See Background, para. 0004-0005.
Relevant Cited References
US20210067268
US20190158205
US20190222284
US20190306924
US20210050936
US20180376511
US20200358581

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415